—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 10, 1997, which, inter alia, ruled *917that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed at the time he was receiving unemployment insurance benefits and charging him with a recoverable overpayment and the loss of benefit days. Claimant was the president and sole shareholder of MJD Landscaping Corporation. During the winter months, when business was dormant, claimant continued to engage in activities in furtherance of the business, e.g., writing checks on and depositing payments into the corporate bank account, ordering office supplies and maintaining the company’s 'equipment. That the business was not remunerative or not in full operation during the relevant time period, or that claimant’s activities on its behalf were minimal, does not preclude the finding that claimant was not totally unemployed, within the meaning of the Labor Law (see, Matter of Valvano [Sweeney], 236 AD2d 729; Matter of Monro [Sweeney], 235 AD2d 885).
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.